Citation Nr: 1600195	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement for service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005, and from August 2005 until May 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The rating decision denied service connection for TBI, and the Veteran timely appealed. 

In October 2015, the Veteran and his wife, T.E., testified at a video conference hearing at the RO in Salt Lake City, Utah, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the file. 

The Veteran's record before VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current diagnosis of TBI is a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's TBI was incurred in or is otherwise related to his active service. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for TBI. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Analysis

The Veteran contends that he suffers from memory loss, alteration of sense of smell, hearing loss and/or tinnitus, mildly impaired judgment, inappropriate social interaction, and mildly slow motor activity at times. Although the Veteran previously filed a claim for service connection for bilateral hearing loss, the RO denied service connection in September 2007 after a finding that the Veteran's hearing was normal for VA purposes. At the October 2015 hearing, the Veteran testified that he has severe memory loss that affects him daily, and his wife, T.E., also testified of the Veteran's memory loss. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

In the analysis below, the Board resolves reasonable doubt in favor of the Veteran and awards service connection for TBI. 

First, the Board finds that the evidence demonstrates that the evidence is in equipoise as to whether the Veteran has a current diagnosis of TBI. The claims file contains VA treatment records that detail the Veteran's symptoms, which include memory loss, altered smell, irritability, trouble with daily tasks, and past history of headaches. Treatment records report these symptoms beginning in April 2007. Furthermore, treatment records diagnose the Veteran with TBI. VA treatment record dated April 2014 notes a positive screening for TBI, and VA treatment record dated June 2013 contains a diagnosis of TBI, with impairment due to head injury in service. Significantly, two Initial Evaluations of Residuals of TBI Disability Benefits Questionnaires (DBQ), dated June 2014 and November 2014, report consistent symptoms and find that such symptoms support a diagnosis of TBI. They were completed by the Veteran's treating physician, Dr. R.D., who is a psychiatrist and diplomat of the American Board of Psychiatry and Neurology.  The file also contains April 2014 research study notes that indicate that the Veteran was enrolled in a TBI study involving a trial of TBI treatment.  

In contrast, two VA examinations of record find that there is no diagnosis of TBI, based on the relevant history, examination, and MRI scans.  As such, the Board finds that the evidence supporting the Veteran's diagnosis of TBI is in equipoise with the evidence finding against a diagnosis. As such, the benefit of the doubt is granted to the Veteran, and a diagnosis is established.
Second, with regard to an in-service injury, the Veteran has consistently reported that while in service he injured his head. Throughout the Veteran's claims file and again stated at the October 2015 hearing, the Veteran has explained the events in service that injured his head. The Veteran asserts that he was in Iraq around 2003 when he was driving in a large convoy, and while the vehicle was hugging the left side of the road, it fell into a mini-cliff ravine. The Veteran stated that he was driving, and that the communication gear in his Humvee, including radios, batteries, and antennas, hit his head during the crash.

The Veteran further contends that he was again in a convoy when they drove up on a large exploding munitions cache that detonated as the convoy got close. The Veteran testified at the October 2015 hearing that he got tossed around and that his vehicle ended up off of the road. The Veteran further stated that he did not remember much and that he did not remember if he was knocked unconscious.

Last, the Veteran asserts that he often installed equipment at retransmission sites on top of mountains and that when he would drive back down the mountains he would often drive off cliffs. 

The Board notes that there is no evidence of these events or any associated injuries in the Veteran's service treatment records. Indeed, the Veteran testified that he did not receive any treatment after these events. However, the Veteran's service records and lay statements of record corroborate the Veteran's assertions. The Veteran's service records indicate that the Veteran served in Iraq as a communications signal support specialist, and these incidents are consistent with the circumstances of his service in a combat theater. A lay statement written by S.W. in June 2014 asserts that S.W. served with the Veteran in Iraq and recalls the Veteran driving off of the road and something hitting the Veteran and possibly hitting the Veteran's head. S.W. also recalled the Veteran's impaired sense of smell during service. Therefore, the Board credits the Veteran's testimony and finds that the Veteran suffered an in-service injury.

Third, with regard to a link, established by medical evidence, between the current symptomatology and the claimed in-service incidents, the Board finds that the evidence is in equipoise, sufficient to grant the claim.  The Board finds that the June 2014 letter and subsequent DBQs from Dr. R.D., which find a diagnosis of TBI due to injuries in service, are well supported by the contemporaneous examination, and are further supported by the concurrent treatment records (e.g., those dated June 2013, which also diagnose TBI due to head injuries in service). Similarly, despite the opposite conclusions drawn, the May and December 2014 examinations were based on a review of the relevant history and concurrent examination of the Veteran, to include MRI scans.  In such a case, the evidence is of equal probative value, which reaches equipoise; therefore, the benefit of the doubt is given to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the criteria for service connection have been met, and the Veteran's claim is granted. 


ORDER

Entitlement for service connection for TBI is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


